Name: Council Regulation (EEC) No 2154/84 of 24 July 1984 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: economic policy;  technology and technical regulations;  European construction;  plant product
 Date Published: nan

 No L 197/6 Official Journal of the European Communities 27. 7. 84 COUNCIL REGULATION (EEC) No 2154/84 of 24 July 1984 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (2) and (5) thereof, Having regard to the proposal from the Commission, Article 1 Regulation (EEC) No 1724/80 is hereby amended as follows : 1 . Article 1 (3) is replaced by the following : '3 . For the purpose of determining the world market price, account shall be taken of offers made on the world market and of the prices quoted on exchanges which are important in terms of interna ­ tional trade.' Whereas Regulation (EEC) No 1037/84 removed from Regulation (EEC) No 1614/79 the reference to the most representative period for the disposal of Commu ­ nity beans, during which the world market price of soya beans was determined ; whereas the provisions relating to the determination of the world market price should therefore be amended ; Whereas, for the 1984/85 marketing year, pursuant to the second subparagraph of Article 2 (2) of Regulation (EEC) No 1614/79 Member States may grant aid to oil mills which fulfil certain conditions to be determined ; whereas those conditions should therefore be deter ­ mined ; Whereas, to meet the requirements of the trade, it should be made possible to apply for aid before the beans are delivered to the first purchaser or before they enter the oil mill ; whereas in such cases, in order to prevent speculation, it is necessary to ask for a security guaranteeing that delivery or entry to the oil mill will be effected within a certain period ; Whereas it is necessary to determine the time when the aid will finally be paid to the first purchaser or to the oil mill ; Whereas it is therefore necessary to amend Regulation (EEC) No 1724/80 ('), as last amended by Regulation (EEC) No 2251 /83 (4), 2. In Article 2 the introductory words are replaced by the following : The aid provided for in Article 2 (2) of Regulation (EEC) No 1614/79 shall be paid upon application, after verification that the producer has actually made delivery, and for the quantity delivered, to any first purchaser of soya beans harvested in the Community who 3. The following Article 2a is added : 'Article 2a 1 . If a Member State decides to make use of the possibility referred to in Article 2 (2) of Regulation (EEC) No 1614/79, the aid shall be paid upon application, after verification that the producer has actually made delivery, and for the quantity deli ­ vered, to any oil mill situated in that Member State which : (a) meets at least the following conditions :  keeps stock records which meet require ­ ments to be determined,  undertakes to furnish any other supporting documents that may prove necessary for the purpose of checking entitlement to the aid ; (b) submits, before a date to be determined, to the competent agency of the Member State in which the beans will be processed, proof that a contract has been concluded, either between the soya bean producer and the oil mill or between the producer and another purchaser, which provides for a price at least equal to the minimum price to be paid to the producer ; (') OJ No L 190, 28 . 7. 1979, p . 8 . (2) OJ No L 107, 19 . 4. 1984, p . 46. (  ') OJ No L 170, 3 . 7. 1980, p. 1 . (4) OJ No L 216, 6. 8 . 1983, p. 1 . 27. 7. 84 Official Journal of the European Communities No L 197/7 (c) submits to the same agency :  a declaratfon, signed by the producer, of the quantity actually harvested,  a declaration of the quantity actually deli ­ vered by the producer, signed by the parties who concluded the contract referred to in point (b) above. 2. The aid shall be paid to the oil mill after veri ­ fication that the beans have been processed. However, upon application, the oil mill may receive an advance payment of part of or all the aid as soon as the beans have entered the oil mill, provided that an amount of security equivalent to the amount of aid is lodged.' 4. Article 3 is replaced by the following : 'Article 3 1 . The amount of the aid shall be that valid on the day on which the interested party submits to the competent agency of the producer Member State a request for aid. 2. If the request for aid is lodged by the first purchaser, it must cover the total quantity to be delivered under one or more contracts and must be submitted after the submission of the contract or contracts and before the dispatch of the products from the enterprise. 3 . If the request for aid is lodged by the oil mill , it shall entail the obligation to deliver the said quantity to the oil mill within a period to be deter ­ mined. The request for aid is lodged, at the latest, on entry to the oil mill . If the request for aid is lodged before the entry to the oil mill, that application must be accompanied by a security guaranteeing compliance with the abovementioned obligation. Except in the case of force majeure, such security shall be forfeit, in whole or in part, if entry is not effected or only partially effected within the time limit laid down .' 5. The following subparagraph is added to Article 4 (2): 'Where a Member State makes use of the possibility provided for in Article 2 (2) of Regulation (EEC) No 1614/79, the beans shall be weighed, and the samples taken, when the goods enter the oil mill .' 6 . The following Article 6a shall be added : 'Article 6a Where a Member State makes use of the possibility provided for in the second subparagraph of Article 2 (2) of Regulation (EEC) No 1614/79, it shall so inform the Commission before 1 September 1984.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply only to beans harvested in 1980, 1981 , 1982, 1983 and 1984. However, Articles 2a, 3 (3), the second subparagraph of Article 4 (2) and Article 6a shall apply only to beans which entered the oil mill during the 1984/85 marketing year. Article 5a shall apply only to beans harvested in the 1982/83, 1983/84 and 1984/85 marketing years . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1984. For the Council The President J. O'KEEFFE